                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Evelyn Gilliland,                                   )
                                                     )
                                                     )
                 Plaintiff,                          )
                                                     )
         vs.                                         )              Case No. 4:20-cv-00406 UNA
                                                     )
                                                     )
 Proctor and Gamble Disability Committee.            )
                                                     )
                                                     )
                                                     )
                 Defendants.                         )

                                                ORDER

        The above styled and numbered case was opened on March 17, 2020, and assigned to the

Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Southeastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and assigned to the Honorable Ronnie L. White, United States District Judge, under cause

number 1:20-cv-00056 RLW.

        IT IS FURTHER ORDERED that cause number 4:20-cv-00406 UNA be

administratively closed.

                                                                   GREGORY J. LINHARES
                                                                     CLERK OF COURT


Dated: March 18, 2020                                        By: Michele Crayton
                                                                 Court Services Manager
In all future documents filed with the Court, please use the following case number 1:20-cv-00056 RLW.
